Citation Nr: 0107585	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  00-04 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased disability evaluation for 
laminectomy and discectomy of L4-5, currently evaluated as 40 
percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from November 1974 to June 
1977.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) which denied the benefit sought on 
appeal.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's back disability has not been characterized 
as a vertebra fracture and the back is not ankylosed.  

3.  The veteran's laminectomy and discectomy of L4-5 is not 
pronounced with persistent symptoms compatible with sciatic 
neuropathy, characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.



CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 40 
percent for laminectomy and discectomy of L4-5 have not been 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.46,  4.71, 
Diagnostic Code 5293 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the current disability 
evaluation assigned for his back disability does not 
accurately reflect the severity of that disability.  
Specifically, the veteran asserts that his disability should 
be evaluated as 60 percent disabling because he has regular 
flare-ups and pain that radiates into his leg.

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
that regard, the Board notes that VA fulfilled its duty to 
assist the veteran by obtaining and fully developing all 
relevant evidence necessary for an equitable distribution of 
the issue on appeal.  The veteran's service medical records 
have been obtained, all available VA and private medical 
records have been obtained, and the veteran has been afforded 
VA examinations.  As such, the Board finds that this case is 
ready for appellate review. 

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Historically, an August 1982 rating decision granted the 
veteran service connection for laminectomy and discectomy of 
the L4-5 vertebrae and assigned a 10 percent disability 
evaluation.  In June 1983, the disability evaluation was 
increased to 20 percent disabling.  Subsequently, in May 
1985, the veteran's back disability was found to have 
improved and his disability evaluation was reduced to 10 
percent disabling.  This evaluation was continued in a July 
1999 rating decision.  The veteran was afforded a VA 
examination prior to all of the rating decisions.

The veteran filed a Notice of Disagreement with regard to the 
July 1999 rating decision, wherein the veteran indicated that 
he was unable to work in January and February 1999 due to his 
back disability and that he had sought treatment at the VA 
Medical Center in Omaha, Nebraska.  The VA medical records 
dated January 1999 through March 1999 were obtained, and the 
RO issued rating decision increasing the veteran's evaluation 
to 40 percent disabling.  As the 40 percent disability 
evaluation is less than the maximum available under the 
applicable diagnostic criteria, the veteran's claim for an 
increased evaluation remains viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993). 
 
VA medical records dated January 1999 through March 1999 
state that the veteran complained of back pain, which 
radiated into his right leg.  Records dated February 1999 
show that the veteran reported right hip pain and pain down 
into his right thigh, and examination was negative for nerve 
tingling and weakness.  Medical records dated March 1999 show 
that the veteran had diffuse disc bulge with two degrees of 
moderate stenosis at L4-5 and mild stenosis at L3-4.  Records 
also show positive straight leg raising on the right and 
bilateral loin/flank tenderness.  There was no evidence of 
spinal tenderness.  Several days bed rest was recommended.

At the July 1999 VA examination, the veteran complained of 
daily pain, weakness, and stiffness in the lower back, as 
well as a lack of endurance.  He also complained of shooting 
pains down both thighs at intermittent intervals.  The 
veteran also reported that he had a flare-up earlier in the 
year, which lasted approximately three months.  The veteran 
stated that he had been referred to a neurosurgeon who 
recommended a surgical procedure.  The veteran also stated 
that functional impairment does occur during flare-ups 
because he experiences difficulty ambulating.  The veteran 
did not report using any crutches, canes, braces, or special 
shoes.  Physical examination showed that the veteran did 
appear to have some difficulty ambulating.  The spine did not 
appear to be painful on motion, but the veteran moved very 
slowly.  No spasm or weakness was noted in the lower back.  
The examiner noted some tenderness over the right sacroiliac 
joint and over the mid-lumbar area.  No fixed deformity was 
noted, and the musculature of the back appeared strong.  No 
neurological changes were noted.  The veteran had forward 
flexion to 90 degrees, posterior extension to 20 degrees, 
lateral flexion to 20 degrees in both directions, and lateral 
rotation to 25 degrees in both directions.  The diagnosis was 
diffuse disc bulging with secondary moderate spinal stenosis 
at L4-5 and L5-S1, diffuse disc bulging at L3-4 with mild 
spinal stenosis, degenerative disc disease in the lumbosacral 
spine, and continuing episodes of musculoskeletal back 
strain.

The veteran's laminectomy and discectomy is rated as 40 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  A 40 percent disability evaluation is warranted 
for severe intervertebral disc syndrome with recurring 
attacks and intermittent relief.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  For the next higher 60 percent 
disability evaluation, there must be pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  Id.

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned 40 percent disability evaluation and that 
an increased disability evaluation is not warranted.  The 
objective clinical evidence of record does not show that the 
veteran has pronounced intervertebral disc syndrome with 
symptoms compatible with sciatic neuropathy such as 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief to 
warrant a 60 percent disability evaluation under Diagnostic 
Code 5293.  With the exception of the pain that the veteran 
experiences, treatment records and the VA examination report 
show little in the way of abnormal neurological findings.  
There is no evidence of either muscle spasm, absent ankle 
jerk, or weakness in the lower back.  The musculature of the 
back appears strong.  And, while the veteran appears to have 
difficulty ambulating, the spine was not painful on motion, 
despite some tenderness over the sacroiliac joint and mid-
lumbar area.  Additionally, the flare-ups encountered by the 
veteran are not frequent or pronounced, and he experiences 
relief, especially with rest.  Therefore, the veteran's 
symptomatology most closely fits within the criteria for the 
currently assigned 40 percent evaluation.

In reaching this decision, the Board also considered other 
applicable Diagnostic Codes, including Diagnostic Codes 5285 
and 5289.  With regard to the criteria for residuals of 
fractured vertebra without cord involvement under Diagnostic 
Code 5285, there is no evidence that the veteran has 
fractured vertebra.  Moreover, while the veteran reports that 
he experiences difficulty ambulating during flare-ups, the 
veteran does not have abnormal mobility such that he is 
required to use a brace.  These findings do not warrant a 60 
percent disability evaluation under Diagnostic Code 5285 for 
residuals of fractured vertebra without cord involvement.

Furthermore, under Diagnostic Code 5289, a 50 percent 
disability evaluation is warranted for unfavorable ankylosis 
of the lumbar spine.  Ankylosis is "[s]tiffening or fixation 
of a joint as the result of a disease process, with fibrous 
or bony union across the joint."  See Disnay v. Brown, 9 
Vet. App. 79, 81 (1996) (citing Stedman's Medical Dictionary 
87 (25th ed. 1990)).  The evidence establishes that the 
veteran has been diagnosed with diffuse disk bulging, 
degenerative disc disease, and continuing episodes of 
musculoskeletal back strain.  However, the veteran retained a 
significant range of motion and there is no evidence that the 
veteran has a fixed deformity of the lumbar spine.  As such, 
the Board does not believe that an evaluation in excess of 40 
percent under Diagnostic Code 5289 is warranted.

In concluding that the veteran is not entitled to a 
disability evaluation in excess of 40 percent for 
intervertebral disc syndrome, the Board has also considered 
whether the veteran is entitled to a higher disability 
evaluation on the basis of functional loss due to pain 
pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
veteran's disc syndrome is symptomatic, and he reports 
experiencing pain, weakness, and stiffness in the lower back, 
as well as shooting pains in both thighs at intermittent 
intervals.  Nevertheless, the veteran retained significant 
function and there is no evidence of fixed deformity or 
severe limitation of motion.  Therefore, there is no 
objective clinical indication that his symptoms result in any 
additional functional limitation to a degree that would 
support a rating in excess of the current 40 percent 
disability rating.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his laminectomy and 
discectomy, standing alone, resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  Rather, it appears 
from the record that the veteran is currently employed and 
only missed work occasionally, when ordered to rest during 
flare-ups in early 1999.  As such, there is no evidence of 
marked interference with the veteran's employment.  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for laminectomy and discectomy of the L4-5, 
on either a schedular or extra-schedular basis.


ORDER

An evaluation in excess of 40 percent for intervertebral disc 
syndrome is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

